Citation Nr: 0028308	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  94-34 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Widow represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Widow



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from August 1944 to May 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that in pertinent 
part, denied entitlement to service connection for the cause 
of the veteran's death.

This matter was remanded by the Board on two occasions for 
further development.  The Board is satisfied that all 
requests were accomplished to the extent possible and that no 
further assistance is required for proper adjudication of 
this claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the widow's appeal has been obtained by the RO.

2.  The veteran died from conditions unrelated to his 
military service.


CONCLUSIONS OF LAW

1.  Esophageal cancer was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and was not due to exposure to radiation in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.307, 3.309, 3.311 (1999).

2.  Esophageal cancer was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and was not due to tobacco use in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999); VAOPGCPREC 2-93 
(January 1993), 58 Fed. Reg. 42,756 (1993).

3.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1310, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.311, 
3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records do not contain any 
pertinent notations or objective findings.  Service personnel 
records reveal that the veteran served as an aviation 
machinist's mate.  Performance evaluations indicate that he 
worked in jet engine shops and power plants.  

In a private medical record dated in November 1991, the 
physician noted that the veteran had been a cigarette smoker 
since five years of age.  Chronic obstructive pulmonary 
disease was noted.

The record reflects that the veteran was hospitalized from 
September 1992 to January 1993 for treatment of 
symptomatology associated with esophageal cancer, first 
diagnosed in October 1992.  

A death certificate submitted by the widow in March 1993 
indicates that the veteran died on February [redacted], 1993, 
with the immediate cause noted as sepsis, the antecedent cause 
as chronic bronchitis, pulmonary, with an underlying cause of 
intestinal obstruction.  There is no indication as to the 
interval between onset and death.  Dr. E signed that 
certificate.  

In a statement by Dr. E. dated in March 1995, the physician 
noted that the veteran had been under treatment since March 
1991, at which time a diagnosis of squamous cell carcinoma of 
the hard palate and distal third esophagus was rendered.  The 
physician stated that it was known that the veteran had 
cancer, but that "sepsis" was noted as the immediate cause 
of death due to the development of a high-grade fever and 
other associated symptomatology.  

A personal hearing was conducted in March 1995, at which time 
the widow testified that it was believed that her husband's 
death was due to radiation exposure as an airplane mechanic.  
Transcript (T.) at 2.  The widow explained the lack of 
records from Dr. "E" was due to the fact that the veteran 
was often treated at home.  (T.) at 3.  The widow further 
stated that her husband had told her when he was in Vietnam 
that he was exposed to radiation when refueling aircraft.  
(T.) at 3.  The widow also testified that she was told that 
certain cancers could take as long as 30 to 40 years to 
manifest themselves after exposure to radiation.  (T.) at 6.

On VA form 9 dated in September 1995, the widow claimed that 
the veteran's death resulted from occupational exposure to 
ionizing radiation.  

In a response from the Defense Nuclear Agency dated in 
November 1995, records support that the veteran was attached 
to the Indiana National Guard from April 2, 1956 to July 26, 
1958 and from August 12, 1957 to May 12, 1958, returning to 
active duty in the U. S. Navy on May 13, 1958.  The commander 
noted that personnel from the Indiana National Guard were not 
known to have participated in REDWING or PLUMBBOB.  Further, 
Operation CROSSROADS was conducted at Bikini Atoll in the 
Pacific Proving Ground from July 1 through August 31, 1946.  
According to the veteran's service records, he was discharged 
from the U. S. Navy on June 1, 1946, one month prior to the 
first CROSSROADS detonation.  It is noted that according to 
available historical and military records, there was no 
evidence of radiation exposure.  

In November 1995, the widow submitted a second death 
certificate.  That certificate reflects that the immediate 
cause of the veteran's death was sepsis, the antecedent cause 
was chronic obstructive pulmonary disease secondary to 
chronic bronchitis, pulmonary emphysema, and the underlying 
cause was moderately differentiated squamous cell carcinoma 
of the hard palate and distal third of the esophagus.  It was 
noted that an intestine obstruction had been a significant 
condition that had contributed to the veteran's death.  Dr. E 
signed the certificate.  

In August 1996, the Board remanded this matter for further 
development. 

In a private medical statement dated in September 1996, the 
physician stated that the veteran been in treatment since 
March 1991 up to the time of his death due to esophageal 
cancer.  In March 1991, the physician stated that the veteran 
complained of hoarseness, chronic cough, and dyspnea.  
Physical examination at that time revealed a mass, one-
centimeter in diameter, over the hard palate on the distal 
third of the esophagus.  The physician further stated that 
the veteran was given medication and then hospitalized for 
continued treatment.  A biopsy revealed a squamous cell 
carcinoma of the hard palate and distal third of the 
esophagus.  After discharge from the hospital, the physician 
stated that the veteran continued to be treated from home.  
Also noted is that from the time the physician knew the 
veteran, he was a chronic smoker and heavy alcohol drinker, 
which contributed to his death.  Further noted is that the 
veteran had a history of smoking about two packs of 
cigarettes per day for almost 25 years and that his habit 
resulted in esophageal cancer.  

This same physician rendered an opinion in October 1996 
stating that at the time the veteran was first seen no 
adequate findings were made.  Subsequent testing revealed 
persistent bleeding, numbness and pain accompanied by fever.  
There was a formation of white and red patches on the mucous 
lining of the pharynx and pharynx area with a painful cough.  
The impression was a typical sign of cancer of the pharynx 
and larynx, esophagus area.  The physician rendered an 
opinion that the veteran's esophageal cancer was the main 
factor that contributed to his early death.  The 
complications associated with the veteran's esophageal cancer 
as noted on the death certificate were immediate causes of 
his death.  Further noted is that the veteran's history as a 
mechanic in the Navy where toxic fumes and chemicals were 
present and that combined with the veteran's history of 
smoking, these factors contributed to the development of his 
cancer.  

In a VA October 1997 statement, the examiner rendered an 
opinion of uncertain status of nicotine dependence.  The 
examiner stated that due to the lack of data as to the 
veteran's smoking history, it was not possible to render a 
reasonable assessment as to whether nicotine dependence 
existed.  

In November 1997, the widow responded that the veteran was a 
habitual smoker, but that clinical records did not reflect 
treatment of tobacco-related illness.  
In a November 1997 letter from the Department of the U. S. 
Navy, it is noted that there were no records of the veteran 
located in the Naval Dosimetry Center that pertained to 
ionizing radiation exposure.  Such records dated from 1947.  

In a letter dated in March 1998 from the Bureau of Naval 
Personnel, Retired Records Section, it is noted that the 
veteran's records were located in the Manila office, but that 
there were no entries in the veteran's service record to 
verify any exposure to ionizing radiation.  

In October 1998, the Board remanded this matter for further 
development, to include Department of Navy documentation as 
to the veteran's potential for exposure to toxic fumes or 
toxic chemicals during his service.  Secondly, the Board 
requested that upon receipt of all relevant information, an 
oncologist was to review the record in its entirety and 
render an opinion as to the degree of likelihood that the 
veteran's esophageal cancer resulted from his exposure to 
toxic fumes and chemicals during service.  

In a June 1999 statement by a private physician, Dr. E. 
indicated that the death of the veteran was attributed mainly 
to the nature of his work in the U. S. Navy as a mechanic 
where he was frequently exposed to such toxic fumes and 
chemicals as vinyl, and asbestos, regarded as carcinogenic.  
Further noted is that exposure to those materials plus the 
veteran's chronic smoking and alcohol use mainly caused his 
early death due to cancer.  

In a June 1999 letter from the Department of the Navy 
Environmental Health Center, the commanding officer stated 
that in response to the RO's development inquiries, a review 
of the records did not produce information that would have 
been helpful regarding the magnitude of toxic exposure 
associated with the veteran's military duties.  A review of 
the veteran's service personnel records indicated that the 
veteran worked in a jet engine manufacturing plant during the 
period from January 1952 to March 1958 inspecting engine 
parts and assembly.  The veteran used such instruments as 
scales, torque wrenches, micrometers, and indicators.  
Further noted is that the veteran also worked in the inner 
tube manufacturing plant from August 1946 to July 1951.  

Other entries in the records indicated that the veteran might 
have also performed work involving T-56 engines, 
spectrometric oil analyses, aircraft propellers, C-130 and C-
118 aircraft maintenance.  The commanding officer also stated 
that due to the illegibility of some of the records, there 
might have been other related job functions, but that they 
were unclear.  Without further information as to the types of 
chemicals the veteran worked with or the specific operations 
involved, the commanding officer noted that it was not 
possible to provide an assessment of the likelihood that the 
veteran's service was associated with his death.  

In a November 1999 letter from the Department of the Navy 
Naval Air Systems Command, it is noted that an in-depth 
review of the veteran's service record reveals that he worked 
as a hands on aviation engine mechanic from September 1958 
through November 1968; that from December 1968 until December 
1971, he was assigned as an instructor in Memphis, Tennessee; 
that after January 1972, he was assigned to the Aircraft 
Intermediate Maintenance Department (NAS Cubi Point) as a T-
56 engine test cell operator, where exposure to chemicals 
would have been minimal for his duties as testing engine 
performance in the test cell; that from December 1972 through 
June 1973, he was assigned at the barracks Master of Arms, a 
security position for the barracks; that he was then 
transferred to VR-21 in May 1973 and began to requalify as a 
flight engineer, during which time he was dropped from the 
flight engineer program due to an injury.  He was then 
transferred to the USS Kitty Hawk in February 1974, the 
duties of which were illegible in the record.  In October 
1975, the veteran was transferred back to NAS Cubi Point, the 
duties of which were illegible in the record.  The veteran 
retired in May 1977 from the Navy at NAS Cubi Point.  
Further noted is that from the interviews conducted with 
other aviation machinist mates who worked on T-56 engines, 
some of the chemicals used during routine engine maintenance 
were identified.  The most abundant exposures were to JP-4, 
jet fuel, oils and greases, and to such degreasers and 
solvents as Trichloroethylene, known as TRICE.  Noted is that 
the veteran's exposure to JP-4, oils and greases may have 
been daily, and to degreasers and solvents, exposure was as 
much as two to three times per week and as little as once a 
month.  Such exposure would have been minimal, such as 
through the use of a rag soaked with solvent to clean a part 
or placing a part in a solvent bath.  Noted is that the 
veteran's work was primarily mechanical in nature.  Also 
noted is that the veteran's naval career included periods as 
a flight engineer for the C-130, which would have taken him 
away from his normal duties and any exposure to degreasers 
and solvents.  Further, there was no documentation of a T-56 
jet engine mechanic suffering or dying due to an occupational 
disease.

VA opinion dated in June 2000 based on a review of the 
veteran's record, revealed that it was not likely that the 
veteran's esophageal cancer resulted from exposure to toxic 
fumes and chemicals during service based on the rationale 
that the veteran had no record of radiation exposure and that 
his alleged exposure to jet fuels, oils, degreasers and 
solvents (TRICE) trichloroethylene, carbon, asbestos, and 
vinyl chloride were not considered etiologic agents for the 
causation of esophageal cancer.  The examiner listed some 
etiologic factors believed to be associated generally with 
esophageal cancer.  Noted is that in the absence of hospital 
documents recording the terminal events of the veteran, given 
that he died at home, it is surmised that the immediate cause 
of death was cardiorespiratory arrest, the underlying cause 
of death was sepsis, the antecedent cause of death was 
pneumonia and esophageal cancer, and other significant 
condition contributing to the veteran's death was chronic 
obstructive pulmonary disease.  

II.	Pertinent Law and Regulations

Initially, the Board notes that in well-grounded cases, 
service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active service 
in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Moreover, service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d) 
(1999).  

Service connection may further be established for the 
veteran's cause of death where the evidence demonstrates that 
the disability that caused the death was incurred during 
service, or that the service-connected disability was a 
principal or contributory cause of death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. § 3.312.

Service connection for cancer or for death caused by cancer 
which is claimed to be attributable to radiation exposure 
during service can be accomplished in three different ways.  
See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 
120 F.3d. 1239 (Fed. Cir. 1997).  First, there are 15 types 
of cancer, including esophageal cancer, which will be 
presumptively service connected.  See 38 U.S.C.A. § 1112(c) 
(West 1991); 38 C.F.R. § 3.309(d) (1999).  

Second, 38 C.F.R. § 3.311(b) (1999) includes a list of 
"radiogenic diseases", including esophageal cancer, which 
will be service connected provided that certain conditions 
specified in that regulation are met.  If a claim for service 
connection is based on exposure to ionizing radiation, and it 
is established that a radiogenic disease first became 
manifest after service, and was not manifest to a compensable 
degree within any presumptive period as specified in 38 
C.F.R. §§ 3.307, or 3.309, the following factors will be 
examined: 1) whether the veteran was exposed to ionizing 
radiation as a result of participating in atmospheric testing 
of nuclear weapons in service (determined by making an 
assessment of the size and nature of the radiation dose); 2) 
whether the veteran subsequently developed a radiogenic 
disease, as recognized by statute; and 3) whether the disease 
first became manifest within a specific period after 
radiation exposure. 38 C.F.R. § 3.311(a), (b)(5).  

The determination of service connection based on ionizing 
radiation is then made under the generally applicable service 
connection provisions, giving due consideration to any 
opinion provided by the Under Secretary of Health or an 
outside consultant.  38 C.F.R. § 3.311(f).  Service 
connection will not be established if there is affirmative 
evidence to establish that a supervening, nonservice-related 
condition or event is more likely the cause of the disease.  
38 C.F.R. § 3.311(g).  Further, the veteran is not precluded 
from establishing, by independent medical evidence, that a 
current disorder is related to exposure to radiation in 
service.  See 38 C.F.R. § 3.303(d); 3.311(b)(4); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon in- 
service tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93 (January 1993), 58 Fed. Reg. 42,756 (1993).  
The General Counsel issued a clarification of this opinion in 
June 1993 and stated that the opinion does not hold that 
service connection will be established for a disease related 
to tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use, which is not diagnosed until after 
service, would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service and 
the possible effect of smoking before or after service must 
be taken into consideration.  VAOPGCPREC 2-93 (June 1993) 
(explanation of VAOPGCPREC 2-93 dated January 1993).

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions: (1) 
whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits, (2) 
whether the veteran acquired a dependence on nicotine in 
service, and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  VAOPGCPREC 19-97, 62 
Fed. Reg. 37,954 (1997).  In a May 1997 memorandum, the VA 
Under Secretary for Health stated that nicotine dependence 
might be considered a disease for VA compensation purposes.  
Moreover, the determination as to whether a veteran is 
dependent on nicotine is a medical question.

The Board recognizes that recently passed legislation 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service. 38 U.S.C.A. § 1103 (West Supp. 1999).  
However, this new section applies only to claims filed after 
June 9, 1998.  As the widow in the present case filed her 
claim in May 1993, this provision will not affect the 
disposition of this appeal.
However, the widow must establish a well-grounded claim 
before the Board will consider the merits of such claim.  
38 U.S.C.A. § 5107(a).  A well-grounded claim requires 
sufficient and cognizant medical evidence to substantiate the 
widow's assertions.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Additionally, a well-grounded claim is a 
meritorious claim, that is, one capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

To establish a well-grounded claim for service connection, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, and hereinafter, referred to as the "Court") 
requires evidence of a medical diagnosis of a current 
disability; medical, or lay evidence of an inservice 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an inservice injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), aff'g sub nom. Epps v. Brown, 9 Vet. App. 341 
(1996).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

The nature of the veteran's issue determines the quality and 
quantity of evidence necessary to satisfy the statutory 
burden of establishing a well-grounded claim. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that for the sole purpose of determining 
whether a case is well grounded, the corroborating evidence 
is presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to an inservice injury or 
treatment.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

If the issue is one that involves medical etiology (such as 
the nexus between current disability and an inservice injury 
or disease), medical diagnosis, or medical causation, the 
veteran must offer competent medical evidence sufficient to 
support a plausible claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The Board notes here that medical evidence which merely 
indicates that the particular disorder "may or may not" 
exist or "may or may not" be related, is too speculative in 
nature to establish the presence of said disorder or the 
relationship thereto.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  Thus, medical probabilities and possibilities and 
unsupported medical opinions carry negligible probative 
weight.  Id.  

III.	Analysis

The widow in this case has contended that the veteran's death 
by esophageal cancer resulted from a combination of his 
chronic cigarette smoking and exposure to toxic chemicals in 
service.  Pertinent law and regulations provide that service 
connection may be established for the veteran's cause of 
death where the evidence demonstrates that the disability 
that caused the death was incurred during service, or that 
the service-connected disability was a principal or 
contributory cause of death.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. § 3.312.  

With respect to the widow's contentions that the veteran's 
chronic tobacco use lead to the development of esophageal 
cancer that resulted in his death, the Board recognizes the 
notations in medical records as well as the widow's own word 
reveal a long history of chronic cigarette smoking.  Further, 
private medical opinions by Dr. E., the same physician that 
signed both death certificates, disclose that chronic 
smoking, in part, resulted in the development of esophageal 
cancer.  Also, that same doctor rendered an opinion that 
complications associated with the veteran's esophageal cancer 
were immediate causes of his death.  Nonetheless, the widow 
in this case is not entitled to service connection for the 
cause of the veteran's death, neither on a direct nor 
presumptive basis.  

Pursuant to the General Counsel opinion cited above, service 
connection based on tobacco use requires evidence that the 
veteran acquired a dependence on nicotine in service, and 
that such dependence is considered the proximate cause of 
death resulting from the use of tobacco products by the 
veteran.  See VAOPGCPREC 19-97, 62 Fed. Reg. 37,954.  
Moreover, the determination as to whether a veteran is 
dependent on nicotine is a medical question.  Id.  As 
indicated herein, in VA opinion rendered in October 1997, the 
examiner concluded that based on the evidence of record, 
there was an uncertain status of any nicotine dependence 
during the life of the veteran.  The examiner stated there 
was insufficient data to support the veteran's smoking 
history, and as such, it was not possible to assess whether 
nicotine dependence existed.  As noted above, medical 
probabilities alone carry negligible probative weight.  See 
supra, Tirpak, 2 Vet. App. at 609.  

Moreover, in spite of the private opinions rendered by Dr. E. 
on several occasions attributing the veteran's history of 
chronic smoking to the development of esophageal cancer that 
was an immediate cause of death, the doctor provided nothing 
further to enhance such opinions, including no pertinent 
treatment records or additional medical evidence otherwise.  
Also, Dr. E. did not determine the existence of nicotine 
dependence so as to support service connection for the cause 
of the veteran's death.  Thus, the widow's claim in this 
respect fails as well.  

Therefore, overall, the evidence of record preponderates 
against a finding of entitlement to service connection based 
on tobacco use for the cause of the veteran's death.  There 
is nothing contained within the veteran's service medical 
records to indicate that he smoked during his period of 
service, or in fact, that the veteran was nicotine dependent 
during service or at anytime thereafter.  Further, there is 
no diagnosis of esophageal cancer within the presumptive 
period, or in fact, until 1991, many years after service.  
While the widow is capable of stating that the veteran indeed 
was a heavy smoker, she does not have the requisite medical 
skills and training to attribute his long history of chronic 
smoking to his death.  See Espiritu, 2 Vet. App. at 494.  
Therefore, in light of the above, the widow's service 
connection claim based on tobacco use is denied.

As to the widow's assertions that the veteran's death 
ultimately resulted from exposure to toxic chemicals and 
fumes when he served as an aviation machinist, again, the 
widow's claim fails.  As noted above, there are three viable 
ways in which the widow could establish entitlement to 
service connection based on radiation exposure.  See supra, 
Ramey, 9 Vet. App. at 40, 44.  There is no question that 
esophageal cancer is enumerated as a presumptive disorder and 
is considered one of the radiogenic diseases.  38 C.F.R. 
§ 3.111(b).  Nonetheless, in spite of a diagnosis of 
esophageal cancer, an enumerated radiogenic disease, there is 
no evidence of record that the veteran was exposed to 
ionizing radiation and that such cancer developed within the 
specified time period.  

After extensive development by the RO, the evidence of record 
refutes the veteran's alleged participation in operations 
REDWING and PLUMB BOB, as confirmed by the Defense Nuclear 
Agency.  Further, in the November 1999 letter from the 
Department of the Navy Naval Air Systems Command, which 
included interviews with other aviation machinist mates who 
worked on T-56 engines, some of the chemicals used during 
routine engine maintenance were identified.  Of particular 
significance is the opinion that exposure to solvents and 
other chemicals would have been minimal, such as through the 
use of a rag soaked with solvent to clean a part, and that 
the veteran's work was primarily mechanical in nature.  Also 
noted is that the veteran's naval career included periods as 
a flight engineer, time in which he would have been away from 
his normal duties and any exposure to degreasers and 
solvents.  Further, there was no documentation of a T-56 jet 
engine mechanic suffering or dying due to an occupational 
disease.  Thus, in light of this information, there is no 
evidence to associate the veteran's death with the duties he 
performed during his period of service.  

In spite of the private medical opinion rendered by Dr. E. 
that esophageal cancer was the main factor in the veteran's 
death, in view of the lack of evidence of radiation exposure, 
the widow's claim under 38 C.F.R. § 3.311(b)(2) fails.  
Moreover, VA opinion in June 2000 revealed that it was not 
likely that the veteran's esophageal cancer resulted from 
exposure to toxic fumes and chemicals during service based on 
the rationale that the veteran had no record of radiation 
exposure and that jet fuels, oils, degreasers and solvents 
(TRICE) trichloroethylene, carbon, asbestos, and vinyl 
chloride were not considered etiologic agents for the 
causation of esophageal cancer.  Therefore, in this respect, 
the evidence of record preponderates against a finding of 
service connection for the cause of the veteran's death.  
Overall, the veteran's service medical records do not contain 
any references to esophageal cancer or to any other disorder 
of the esophagus.  There is also no evidence that esophageal 
cancer was manifested within one year after separation from 
service.  And, most significantly, there is no evidence of 
radiation exposure so as to allow the widow's service 
connection claim on this basis.  




ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	John E. Ormond, Jr. 
	Veterans Law Judge
	Board of Veterans' Appeals



 

